IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

KTM AG,
Case No. 21-cv-1279
Plaintiff,
Judge Robert M. Dow, Jr.
v.

THE INDIVIDUALS, CORPORATIONS, LIMITED
LIABILITY COMPANIES, PARTNERSHIPS AND
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A
HERETO,

Nw Nee Nee Nee mee eee Ne eee” Nee Nee Nee eee ee”

Defendants.

DECLARATION OF MICHAEL A. HIERL
I, Michael A. Hierl, of the City of Chicago, in the State of Illinois, declare as follows:

1. Iam an attorney at law, duly admitted to practice before the Courts of the State of
Illinois and the United States District Court for the Northern District of Illinois. I am one of the
attorneys for Plaintiff, KTM AG. Except as otherwise expressly stated to the contrary, I have
personal knowledge of the following facts and, if called as a witness, I could and would
competently testify as follows:

2. According to a January 2011 Mark Monitor report entitled ‘Traffic Report:
Online Piracy and Counterfeiting,” the combined traffic to 48 sites selling counterfeit goods was
more than 240,000 visits per day on average or more than 87 million visits per year. A 2012
Mark Monitor article entitled “White Paper: Seven Best Practices for Fighting Counterfeit Sales

Online” reported that counterfeiters’ illicit online activities will cost legitimate businesses $135
billion in lost revenue annually. True and correct copies of these reports are attached hereto as
Exhibit 1.

3. According to an intellectual property rights seizures statistics reports issued by
Homeland Security, the manufacturer’s suggested retail price (MSRP) of goods seized by the
U.S. government in 2017 exceeded $1.2 billion. The 2017 report noted that E-Commerce sales,
including those through third-party platforms resulted in a sharp increase in small packages into
the U.S. annually, 260 million packages are shipped through the mail and 89% of all intellectual
property rights seizures take place in the international mail and express environments. True and
correct copies of these reports are attached hereto as Exhibit 2.

4. A February 2017 report commissioned by the International Trademark
Association along with Business Action to stop counterfeiting and piracy released a report
entitled “The Economic Impacts of Counterfeiting & Piracy” which found that in 2013 the
estimated value of international and domestic trade in counterfeit and pirated goods was a
staggering 1.13 trillion and by 2022 will be estimated $1.90 — 2.81 trillion, resulting in tens of
thousands of lost jobs for legitimate businesses and broader economic losses, including lost tax
revenue, of more than $125 billion every year. This figure is expected to increase each year. A
true and correct copy of this report is attached hereto as Exhibit 3.

5. I understand that counterfeiters use a variety of tactics to evade enforcement
efforts. Specifically, counterfeiters like Defendants in the present case will often register new
domain names or online marketplace accounts under new aliases once they receive notice of a
lawsuit.

6. Once notice of a lawsuit is received, counterfeiters frequently move website

hosting to rogue servers located outside the United States and/or begin redirecting traffic to a
different, newly created domain name not named in the corresponding lawsuit. Rogue servers
are notorious for ignoring take down demands sent by brand owners.

7. I also understand that once notice of a lawsuit is received, counterfeiters such as
Defendants move funds from their Amazon accounts to off-shore bank accounts outside the
jurisdiction of this Court.

8. For these reasons, in the absence of an ex parte Order, Defendants could and
likely would modify registration data and content, change hosts, redirect traffic to other websites
in their control, and move any assets from accounts in U.S.-based financial institutions, including
Amazon accounts, to offshore accounts.

9. Analysis of Amazon transaction logs from previous similar cases indicates that
off-shore counterfeiters regularly move funds from U.S.-based Amazon accounts to China-based

bank accounts outside the jurisdiction of this Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 8" day of March, 2021.

Michael A. Hierl
Counsel for Plaintiff
KTM AG
